—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 25, 1993 (People v Carter, 197 AD2d 698), affirming a judgment of the Supreme Court, Queens County, rendered April 20, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.